ITEMID: 001-72789
LANGUAGEISOCODE: ENG
RESPONDENT: ALB;BGR;HRV;CZE;DNK;EST;HUN;IRL;ISL;ITA;LTU;LVA;NLD;POL;PRT;ROU;SVK;SVN;TUR;GBR;UKR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HUSSEIN v. ALBANIA, BULGARIA, CROATIA, CZECH REPUBLIC, DENMARK, ESTONIA, HUNGARY, ICELAND, IRELAND, ITALY, LATVIA, LITHUANIA, THE NETHERLANDS, POLAND, PORTUGAL, ROMANIA, SLOVAKIA, SLOVENIA, TURKEY, UKRAINE AND THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Mr Saddam Hussein, is an Iraqi national who was born in 28 April 1937. He is the former President of Iraq and is currently detained in Iraq.
On 20 March 2003 coalition forces, led by a US General, invaded Iraq. While the greater part of the forces and support came from the United States (“US”) and the United Kingdom (“UK”), it will be assumed for current purposes that the coalition forces included support from each of the respondent States during the relevant period. The coalition forces were composed of Divisions, each with military responsibility for a particular zone of Iraq. The US divisions controlled the North and Central zones (the latter including the Baghdad and Tikrit regions) and the two multi-national divisions, one commanded by the UK and the other by Poland, were charged with the south zone and south central zone, respectively.
In early April US forces captured Baghdad. On 16 April 2003 a US General issued a “Freedom Message” announcing the creation of the Coalition Provisional Authority (CPA), a civilian administration that would exercise powers of government temporarily in Iraq. On 13 May 2003 the US Secretary for Defence appointed Ambassador Bremer as Administrator of the CPA. On 13 July 2003 the Iraqi Governing Council (“IGC”) was formed: the Administrator of the CPA could veto all decisions of the IGC. The CPA was to co-ordinate with the ICG on all matter involving the temporary governance of Iraq.
On 13 December 2003 the applicant was captured near Tikrit by US soldiers (the 4th Infantry Division and members of Task Force 121) during an operation called “Operation Red Dawn”.
On 8 June 2004 the UN Security Council adopted Resolution 1546 (2004) whereby it endorsed the formation of a sovereign interim Government of Iraq which would assume, by 30 June 2004, full responsibility and authority for governing Iraq; it welcomed the end of the occupation and the cessation of the CPA (also by 30 June 2004) when Iraq would reassert its full sovereignty; and it noted that, pending the assumption of full security responsibility by the Iraqi security forces, the presence of the multinational force in Iraq was at the request of the incoming Interim Government of Iraq (Articles 1, 2, 8 and 9 of the Resolution).
Two days earlier than foreseen, on 28 June 2004 all CPA authority was transferred to the new Iraqi Interim Government.
On 30 June 2004 the applicant was transferred by US troops to the Iraqi Government for trial.
